UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-2458


ANNA MARIA AGOLLI,

                Plaintiff – Appellant,

           v.

OFFICE DEPOT, INC.,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:11-cv-02806-JFM)


Argued:   September 18, 2013                 Decided:   December 18, 2013


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED:   Matthew D. Fyock, LAW OFFICES OF DAVID A. BRANCH &
ASSOCIATES, PLLC, Washington, D.C., for Appellant.       Kevin
Michael Kraham, LITTLER MENDELSON, P.C., Washington, D.C., for
Appellee.   ON BRIEF: David A. Branch, LAW OFFICES OF DAVID A.
BRANCH & ASSOCIATES, PLLC, Washington, D.C., for Appellant.
Jaime L. Novikoff, LITTLER MENDELSON, P.C., Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      The      plaintiff    in    these   proceedings,       Anna    Maria    Agolli,

appeals from the district court’s dismissal of her complaint, in

which she alleged claims against her former employer, defendant

Office Depot, Inc., pursuant to Title VII of the Civil Rights

Act of 1964.       As explained below, we affirm.



                                          I.

      On September 29, 2011, proceeding pro se, Agolli filed a

thirty-one-page         complaint   in    the    District    of     Maryland,      along

with a right-to-sue letter that had been issued on June 30,

2011,     by    the     Equal    Employment      Opportunity      Commission        (the

“EEOC”). 1      On October 3, 2011, Agolli submitted a forty-eight-

page amended complaint.             Office Depot countered with a motion

for   a   more    definite       statement      under   Federal     Rule    of     Civil

Procedure 12(e), asserting that the amended complaint was so

disorganized          and   incoherent     that     Office     Depot       could     not

reasonably       prepare    a    response.        The   district     court    granted

Office Depot’s motion and afforded Agolli fourteen days to file

      1
       The right-to-sue letter notified Agolli that, “[b]ased
upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes.”
J.A. 46. The letter elaborated, however, that “[t]his does not
certify that the respondent is in compliance with the statutes.”
Id. (Citations herein to “J.A. __” refer to the contents of the
Joint Appendix filed by the parties in this appeal.)



                                          2
a more definite statement.                Agolli attempted to comply, but the

court deemed her statement to be no less “prolix and confusing”

than    the     defective      complaint,       and     thus    dismissed       the    entire

action.        See Agolli v. Office Depot, Inc., No. 8:11-cv-02806,

slip op. at 1 (D. Md. Apr. 27, 2012), ECF No. 35 (Memorandum

explaining that “[a]lthough the pleadings of a pro se litigant

should be liberally construed, neither an opposing party nor the

court     can    be     required     to    glean        through       an     unintelligible

complaint to ascertain the claim or claims that a plaintiff may

be asserting”).

       Agolli moved to reconsider the dismissal and reopen her

case,    acknowledging         deficiencies        in    her        prior    pleadings    and

advising that she was preparing a second amended complaint with

the assistance of counsel.                 On June 19, 2012, following the

district court’s grant of Agolli’s motion, her newly obtained

lawyer    filed       the     more   coherent         fifteen-page          second    amended

complaint       —   the     “Complaint”     at    issue        in    this    appeal.     The

Complaint alleged claims under Title VII for disparate treatment

based     on    race,       retaliation,     and        hostile       work     environment.

Significantly,          the     Complaint        specified            that     Agolli    was

discharged by Office Depot on October 31, 2008, because of her

race (Caucasian) and in retaliation for her prior complaints

about harassment and discrimination.                      Relevant to the hostile

work environment claim, the Complaint detailed multiple acts of

                                            3
harassment,         each   occurring   more   than   300    days   before   Agolli

filed her EEOC charge of August 25, 2009.                  The Complaint did not

allege that Agolli’s termination — which happened within 300

days of her administrative charge — was part and parcel of the

hostile work environment. 2

       In response, Office Depot made a Rule 12(b)(6) motion to

dismiss the Complaint for failure to state a claim upon which

relief can be granted.              Specifically, Office Depot contended

that Agolli’s hostile work environment claim was time-barred,

because each act of harassment alleged in the Complaint occurred

more than 300 days before Agolli filed her EEOC charge.                     Office

Depot further maintained that Agolli failed to exhaust Title VII

administrative remedies with respect to her race discrimination

and retaliation claims.

       Office Depot attached to its dismissal motion a copy of

Agolli’s EEOC charge, as the charge had been provided to Office

Depot by the EEOC.          That version of Agolli’s charge consisted of

a self-prepared one-page form, on which Agolli checked the boxes

for    race       discrimination,   sex   discrimination,      and   retaliation,

but,       when    asked   to   provide   “particulars,”      described     only   a


       2
       In addition to the race discrimination, retaliation, and
hostile work environment claims, the Complaint asserted a Title
VII claim for failure to accommodate religious needs.    Agolli
has since abandoned the religious discrimination claim.



                                          4
sexually    hostile      work     environment.            See    J.A.    22.     The     form

instructed that, “if additional space is needed, attach[] extra

sheet(s).”        Id.         Consistent       with   that      instruction,      Agolli’s

description of her “particulars” included the statement, “SEE

ATTACHED FOR GENERAL EXPLANATION, AND ONGOING INFO ALSO.”                                Id.

Nevertheless, having received solely the one-page form from the

EEOC,    Office    Depot       was     led    to   believe      that    Agolli    had     not

actually     attached         extra    sheets.        Accordingly,         Office      Depot

argued    that    it    was    entitled       to   dismissal      because      Agolli     had

endeavored to exhaust only her (otherwise time-barred) hostile

work environment claim.

     With her opposition to Office Depot’s motion to dismiss,

Agolli produced twenty-three pages of “continuation sheets” that

she had submitted to the EEOC on August 26, 2009 — one day after

she had filed the one-page form.                   At the top of each page of the

continuation       sheets        was     the       heading      “ANNA     MARIA     AGOLLI

COMPLAINANT CONTINUATION SHEETS EEOC COMPLAINT August 25, 2009.”

See J.A. 23-45.          Unlike the Complaint, the continuation sheets

alleged    that    Agolli’s       discharge        was    part    and    parcel     of    the

hostile work environment.                    See id. at 25.             The continuation

sheets also included sections entitled “Reverse discrimination”

and “retaliation.”            Id. at 41, 43.             Seeking to avert dismissal

of the Complaint, Agolli urged the district court to count her

termination as the ultimate act of harassment underlying her

                                               5
(thus timely) hostile work environment claim, and to view the

continuation    sheets     as     adequate       to    exhaust      her    race

discrimination and retaliation claims.

       In reply, Office Depot maintained that the timeliness of

Agolli’s hostile work environment claim had to be measured by

the allegations of the Complaint, which identified only pre-

discharge acts of harassment occurring more than 300 days before

Agolli filed her EEOC charge.               Office Depot further asserted

that the continuation sheets fell short of exhausting Agolli’s

race   discrimination    and    retaliation     claims,   both   because    the

EEOC had not provided the continuation sheets to Office Depot (a

fact sworn to by Office Depot’s in-house counsel in an attached

declaration),   and   because     the   continuation      sheets,   much   like

Agolli’s early pro se complaints, were indecipherable.

       By its Order of August 22, 2012, the district court granted

Office Depot’s motion to dismiss the Complaint pursuant to Rule

12(b)(6).    The accompanying Memorandum reflects that the court

agreed with Office Depot that Agolli’s hostile work environment

claim was time-barred on the face of the Complaint, and that

Agolli failed to exhaust administrative remedies with respect to

her race discrimination and retaliation claims.               In making the

latter ruling, the court deemed the continuation sheets to be an

inadequate mode of exhaustion, explaining that the continuation

sheets were not provided by the EEOC to Office Depot, and that

                                        6
they were “disjointed and rambling and . . . not sufficiently

focused to alert either the EEOC or Office Depot to [Agolli’s

claims].”       See Agolli v. Office Depot, Inc., No. 8:11-cv-02806,

slip op. at 2 n.1 (D. Md. Aug. 22, 2012), ECF No. 52.

     Subsequently moving under Federal Rule of Civil Procedure

59(e) to alter or amend the judgment, Agolli recapped various

arguments    against      dismissal      of       the    Complaint.        Additionally,

Agolli underscored that it would be manifestly unjust to punish

her for the EEOC’s failure to provide the continuation sheets to

Office Depot, and she insisted that the continuation sheets were

clear     enough   to    put        Office    Depot       on     notice    of    her     race

discrimination and retaliation claims.                     Agolli also defended the

timeliness of her hostile work environment claim as alleged,

without    seeking      to    amend     the       Complaint      to   assert      that   her

discharge    was   part       and    parcel       of    Office   Depot’s     campaign     of

harassment.

     By its Order of November 6, 2012, the district court denied

Agolli’s     motion      to     alter        or    amend       the    judgment.           The

accompanying Memorandum, while making no mention of the EEOC’s

failure    to    provide      the    continuation         sheets      to   Office      Depot,

reiterated the court’s conclusion that the continuation sheets

were too “disjointed and rambling” to fairly notify the EEOC and

Office    Depot    of   Agolli’s       race       discrimination       and      retaliation

claims.     See Agolli v. Office Depot, Inc., No. 8:11-cv-02806,

                                              7
slip op. at 1 (D. Md. Nov. 6, 2012), ECF No. 57.                              The court also

stood by its ruling that the hostile work environment claim, as

alleged in the Complaint, was time-barred.

      Following the district court’s refusal to alter or amend

the   judgment,      Agolli      timely      noted    this       appeal.        Because          the

dismissal     of    her     Complaint        was     with    prejudice,             we    possess

appellate jurisdiction pursuant to 28 U.S.C. § 1291.



                                             II.

                                             A.

      We    review     de     novo     the    district        court’s          dismissal          of

Agolli’s      Complaint       under     Federal        Rule       of        Civil    Procedure

12(b)(6),      including         the       dismissal        of     her        hostile           work

environment claim as time-barred.                     See Pressley v. Tupperware

Long Term Disability Plan, 553 F.3d 334, 336 (4th Cir. 2009).

Upon consideration of the Complaint and controlling authorities,

we are convinced that the hostile work environment claim was

untimely and therefore properly dismissed.

      Under    Title      VII,    Agolli      was    required          to    file        her    EEOC

charge within 300 days “after the alleged unlawful employment

practice    occurred.”           See   42    U.S.C.     § 2000e-5(e)(1).                   As    the

Supreme Court has clarified, a hostile work environment claim

such as Agolli’s “is composed of a series of separate acts that

collectively       constitute        one     ‘unlawful       employment             practice.’”

                                              8
Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 117 (2002).

If “an act contributing to the claim occurs within the filing

period, the entire time period of the hostile work environment

may be considered by a court for the purposes of determining

liability.”     Id.; see also Gilliam v. S.C. Dep’t of Juvenile

Justice, 474 F.3d 134, 141 (4th Cir. 2007) (“Under Morgan, an

incident falling within the applicable limitations period need

only, in order for the continuing violation doctrine to apply,

have contributed to the hostile work environment.”).

       Unfortunately for Agolli, however, each act of harassment

alleged in the Complaint took place more than 300 days before

she filed her EEOC charge.             Although Office Depot discharged

Agolli within the filing period, the Complaint did not assert

that Agolli’s termination was part and parcel of the hostile

work    environment.         Rather,    the   Complaint    attributed      the

discharge      decision      solely     to    race   discrimination        and

retaliation.     Accordingly, we affirm the district court’s Rule

12(b)(6) dismissal of Agolli’s hostile work environment claim as

time-barred.

                                       B.

       We also review de novo the district court’s dismissal of

Agolli’s race discrimination and retaliation claims for failure

to   exhaust   Title   VII   administrative    remedies.     See   Balas    v.

Huntington Ingalls Indus., Inc., 711 F.3d 401, 406 (4th Cir.

                                       9
2013).        We    note,     however,          that      because       this    Court     has

characterized       exhaustion       as    a    jurisdictional          requirement,      see

id., that issue may have been more properly addressed under Rule

12(b)(1), instead of Rule 12(b)(6).                      In any event, we ultimately

affirm the dismissal of the race discrimination and retaliation

claims on alternate Rule 12(b)(6) grounds, as we are entitled to

do because “such grounds are apparent from the record.”                                   See

Ellis    v.   La.-Pac.      Corp.,       699 F.3d 778,     786    (4th   Cir.    2012)

(internal quotation marks omitted).

     In order to exhaust her administrative remedies, Agolli was

first required to file a charge with the EEOC.                             See 42 U.S.C.

§ 2000e-5(b), (f).          The EEOC was then obliged to send a notice

and copy of the charge to Office Depot.                         See id. § 2000e-5(b);

29 C.F.R. § 1601.14(a).             We accept that Agolli’s charge included

not only the one-page form that she filed on August 25, 2009,

but also the twenty-three pages of continuation sheets that she

explicitly     intended      to     be    part      of    her     charge    and   promptly

submitted     one     day    later        (still         within     300    days    of     her

discharge).        As such, the EEOC was duty-bound to provide the

continuation       sheets    to   Office        Depot      along    with    the   one-page

form.     Nevertheless,        to    the       extent      that    the    district      court

dismissed Agolli’s race discrimination and retaliation claims as

a result of the EEOC’s neglect, the court erred.                           See Edelman v.

Lynchburg College, 300 F.3d 400, 404 (4th Cir. 2002) (“Once a

                                               10
valid charge has been filed, a simple failure by the EEOC to

fulfill   its    statutory       duties        regarding    the     charge     does   not

preclude a plaintiff’s Title VII claim.”); cf. Balas, 711 F.3d

at 408 & n.5 (concluding that there was no exhaustion of Title

VII     claims        discussed         only     in       private      plaintiff-EEOC

communications         that     predated        formal     charges,      because       no

authority required or otherwise authorized EEOC to share those

communications with employer).

      Of course, the district court’s principal concern seemed to

be that the continuation sheets were too incoherent to put the

EEOC and Office Depot on notice of Agolli’s race discrimination

and retaliation claims.           And indeed, the continuation sheets are

a    grueling    read,      covering      everything       from     Agolli’s    mundane

workplace complaints to her belief that she has a stalker who

has   recruited       and     trained    others       —   including     Office    Depot

employees and customers — to use superficially benign gestures

to    harass    and    intimidate        her.         Importantly,     however,       the

continuation sheets intermittently describe Agolli’s theories of

race discrimination and retaliation, such as her conjecture that

African American supervisors hired and then more than fifteen

months later fired her as an act of race-based retribution.                           See

J.A. 42 (“I got the impression that I was hired for the precise

reason of teaching me some kind of lesson and firing me for it.



                                           11
I mean, who did I think I was, being white, and having whatever

perceived advantages they thought I had and all that?”).

       Under    the     applicable   regulations,            Agolli’s     EEOC    charge

merely “should” have included “[a] clear and concise statement

of     the   facts,     including    pertinent         dates,      constituting         the

alleged      unlawful      employment      practices.”              See    29     C.F.R.

§ 1601.12(a)(3).          The   regulations          specifically    allow       that    “a

charge is sufficient when the [EEOC] receives from the person

making the charge a written statement sufficiently precise to

identify the parties, and to describe generally the action or

practices complained of.”            Id. § 1601.12(b).              Furthermore, we

have long recognized that pro se EEOC claimants like Agolli are

entitled to a substantial amount of indulgence.                     See Alvarado v.

Bd. of Trs., 848 F.2d 457, 460 (4th Cir. 1988) (“Title VII does

not require procedural exactness from lay complainants:                              EEOC

charges must be construed with utmost liberality since they are

made    by     those    unschooled   in        the    technicalities       of     formal

pleading.” (internal quotation marks omitted)).

       In these circumstances, we cannot agree with the district

court that the continuation sheets were inadequate to exhaust

administrative         remedies.     Agolli          did    what   was    required       by

providing a written statement specific enough to ascertain the

parties and to explain generally her race discrimination and

retaliation claims — however dubious.                      An EEOC charge simply is

                                          12
not held to the same standard as a federal court complaint,

which, under Federal Rule of Civil Procedure 8(a)(2), requires

“a   short    and    plain       statement       of    the       claim    showing   that   the

pleader      is     entitled        to     relief.”               Yet,      while      Agolli’s

continuation        sheets   were        sufficient         to    exhaust    administrative

remedies,     her    Complaint       —     alleging         the    same     speculative     and

conclusory claims, albeit in a more streamlined manner — cannot

survive      Rule    8(a)(2)       scrutiny.            See       generally      Francis       v.

Giacomelli,       588 F.3d 186     (4th    Cir.       2009)       (evaluating      legal

sufficiency of complaint, applying standard articulated in Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v.

Iqbal,    556 U.S. 662     (2009)).            Accordingly,         we   affirm    the

district     court’s      Rule     12(b)(6)       dismissal          on    the   alternative

ground    that      the   Complaint        does       not    “state[]       on   its    face    a

plausible claim for relief,” as required by Rule 8(a)(2).                                  See

id. at 193.



                                            III.

      Pursuant to the foregoing, we affirm the judgment of the

district court.

                                                                                       AFFIRMED




                                             13